UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7157



ROBERT W. GARRETT,

                                            Plaintiff - Appellant,

          versus


JOSEPH E. COLLIER, Investigator for Edgefield
County Sheriff’s Department; MIKE V. GOODMAN,
Investigator for Edgefield County Sheriff’s
Department;    ERVIN   J.   MAYE,   Assistant
Solicitor,    sued   in    their   individual
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-02-1887-6-10AK)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert W. Garrett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Robert W. Garrett appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b)

(2000).     We have reviewed the record and find that this appeal is

frivolous.     Accordingly, we dismiss the appeal on the reasoning of

the district court.       See Garrett v. Collier, No. CA-02-1887-6-10AK

(D.S.C. July 23, 2002). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2